Plaintiff recovered a verdict in an action wherein one Claude Cox was alleged to be the agent of the appellee, Rose and Horne, and while in the course of such agency inflicted injury to plaintiff by the negligent operation of a motor vehicle.
The verdict was set aside and a new trial awarded because the evidence was insufficient to prove the agency.
From our study of the record we are unable to say the trial court abused its discretion so the judgment is affirmed.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.